DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/973,145 filed on 9/9/21 with effective filing date 6/25/2018. Claims 1 & 9-14 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 9-10, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2019/0238835 A1 in view of Sato US 2014/0376631 A1. 
Per claims 1, 13 & 14, Lee discloses an intra prediction method performed by an image decoding apparatus, the method comprising: determining an intra prediction mode for a target block (para: 20, e.g. intra prediction for an encoding/decoding target block may be performed based on a plurality of reference lines); determining whether to perform a subblock-based intra prediction for the target block (para: 20, e.g. intra prediction for an encoding/decoding target block may be performed based on a plurality of reference lines); determining whether the target block is divided in a vertical direction or a horizontal direction in case the subblock-based intra prediction is performed for the target block (para: 72, e.g. depending on the size of the transform unit and the intra prediction mode, vertical direction scanning where coefficients in the form of two-dimensional blocks are scanned in the column direction or horizontal direction scanning where coefficients in the form of two-dimensional blocks are scanned in the row direction may be used instead of zigzag scanning); identifying each of subblocks obtained by dividing the target block (para: 103 & 105, e.g. a picture may be encoded/decoded by divided into base blocks having a square shape or a non-square shape; the number of vertical lines or horizontal lines partitioning the coding tree unit or the coding unit may be at least one or more; the coding tree unit or the coding unit may be divided into two partitions using one vertical line or one horizontal line). 
Lee fails to explicitly disclose performing an intra for each of the sub blocks of the target block, based on the intra prediction mode determined for the target block. 
 Sato however in the same field of endeavor teaches performing an intra for each of the subblocks of the target block, based on the intra prediction mode determined for the target block  (para: 115, e.g. the intra prediction unit 74 performs filtering professing on neighboring pixels which are pixels used for intra prediction of each current block, and neighboring the current block with a predetermined positional relation; this filtering processing uses a filter coefficient set by a neighboring pixel interpolation filter switching unit 75).
Therefore, in view of disclosures by Sato, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee and Sato in order to improve the bit rate of image and predictive efficiency. 
Per claim 9, Lee further teaches the method of claim 1, wherein a number of the subblocks of the target block is determined based on a size of the target block (para: 72, e.g. depending on the size of the transform unit and the intra prediction mode, vertical direction scanning where coefficients in the form of two-dimensional blocks are scanned in the column direction or horizontal direction scanning). 
Per claim 10, Lee further teaches the method of claim 9, wherein the number of the subblocks of the target block is determined by comparing the size of the target block with a threshold (para: 91, e.g. in performing intra prediction, when the size of the prediction unit is the same as the size of the transform unit, intra prediction may be performed on the prediction unit based on the pixels positioned at the left, the top left, and the top of the prediction unit).

Allowable Subject Matter
6.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al. US 2019/0141318 A1, e.g. intra-picture prediction for a current block uses a non-adjacent reference line of sample values to predict the sample values of the current block.
	Kwak et al. US 2016/0080745 A1, e.g. a method for performing an intra prediction according to the present invention may comprise the steps of: generating predicted pixels by performing interpolation using N reference pixels including two adjacent reference pixels according to an intra prediction direction.
	Lee US 2020/0077086 A1, e.g. the image decoding method according to the present invention comprises the steps of determining an intra prediction mode of a current block, dividing the 
current block into a plurality of sub blocks. 
                                                                                                                                                                                        
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485